UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27739 Royal Quantum Group, Inc. (Exact name of small business issuer as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite #145, 251 MidPark Blvd S.E.Calgary, ABCanadaT2X 1S3 (Address of principal executive offices) (403) 288-4321 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes £ No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £Yes T No APPLICABLE ONLY TO CORPORATE ISSUERS As of May 10, 2011 there were 50,389,338 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements ROYAL QUANTUM GROUP, INC. CONDENSED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment: Furniture and fixtures Less: accumulated depreciation ) ) Total property and equipment, net 93 Other assets: Proved oil and gas properties, full cost method Less: accumulated depletion ) ) Unproved oil and gas properties Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements 2 ROYAL QUANTUM GROUP, INC. CONDENSED BALANCE SHEETS (Continued) March 31, December 31, (Unaudited) LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Royalties due stockholders Related party payables Notes payable Stockholder loans Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 authorized 10,000,000 shares no shares issued at March 31, 2011 and - - December 31, 2010 Common stock, par value $.001 Issued 50,182,338 shares at March 31, 2011 and 50,182,338 shares at December 31, 2010 Paid-in capital Accumulated deficit ) ) Other comprehensive Gain/(loss) ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 3 ROYAL QUANTUM GROUP, INC. CONDENSED STATEMENTS OF OPERATIONS For the three months ended March 31, (Unaudited) (Unaudited) Oil revenue $ $ Operating expenses Production costs Royalty expense Related party consulting fees Related Party Rent Expense - Professional fees - General & administrative Total operating expenses ) ) Loss from operations ) ) Other income (expenses) Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Loss per share - Basic and diluted $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements 4 ROYAL QUANTUM GROUP, INC. CONDENSED STATEMENTS OF CASH FLOWS For the three months ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net income (loss) to Net cash provided by (used in) operating activities: Depreciation 93 93 Depletion Increase (decrease) in accounts receivable ) ) Increase (decrease) in accrued interest on notes payable Increase (decrease) in accounts payable ) ) Increase (decrease) in royalties due stockholders ) Increase (decrease) in related party accounts payable Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in oil and gas properties ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Stock issued in exchange for cash - Net cash provided by financing activities - Effect of exchange rates on cash ) Net increase in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
